Citation Nr: 0818859	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  02-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
September 1992, and from January 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability rating for the veteran's right knee from 10 to 20 
percent, based upon instability, effective December 2000.  By 
a December 2004 rating decision, the RO awarded a separate 10 
percent rating based upon limitation of motion, effective 
December 2000.  In January 2003, the veteran was recalled to 
active duty, and her disability benefits were terminated.  
The veteran additionally seeks reinstatement of her 
disability benefits.  In May 2006, this case was remanded by 
the Board to the RO for additional development.  In a May 
2007 rating decision, the RO redefined the veteran's right 
knee disability as degenerative joint disease of the right 
knee, status post total knee arthroplasty which was rated as 
30 percent disabling.  The RO also reinstated her benefits 
effective November 5, 2005.  As the increased ratings 
assigned are less than the maximum available ratings, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

A review of the claims folder shows that adequate compliant 
notice has not been sent to the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA's duty to notify a claimant seeking an increased rating 
has been expended to include advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Although a notification letter dated in November 2003 was 
issued in this matter, it does not comply with the Vazquez-
Flores ruling.  Therefore, a remand is required in order to 
allow sufficient notice to the veteran.  Upon remand, the 
veteran will be free to submit additional evidence and 
argument on the question at issue.  

Finally, in August 2007, the veteran submitted additional 
evidence in support of her claim before her appeal had been 
certified to the Board in March 2008.  38 C.F.R. § 19.37 
(2007).  However, she did not submit a waiver of initial 
consideration of that evidence by the RO.  In light of 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. 
Reg. 25177 (2004), the Board finds that the RO should 
consider the additional medical evidence prior to the Board's 
appellate review of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
her that she must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of her right knee 
disability and the effect that worsening 
has on her employment and daily life; (2) 
informs her of all potentially applicable 
diagnostic criteria with regard to her 
claim for an increased rating for her 
right knee disability including Diagnostic 
Codes 5003, 5010, 5055, and 5257-5256-
5263; and (3) provides her with examples 
of the types of medical and lay evidence 
to submit in support of her increased 
rating claim.

2.  Then review the issue on appeal, with 
consideration of evidence received in 
August 2007 and any other evidence added 
to the record since the issuance of the 
Supplemental Statement of the Case in May 
2007.  If the decision remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

